Memorandum. Order reversed without costs, and motion to dismiss complaint granted.
On a previous appeal to this court by the parties to this action, we held that ¡the failure to register the premises as a multiple dwelling precluded the maintenance of a summary proceeding, predicated upon the nonpayment of rent (Harris v. Corbin, N. Y. L. J., Jan. 31,1973, p. 19, col. 8). Aside from the inability to obtain possession, an owner who has failed to comply with the registration requirements, may not recover rent (Multiple Dwelling Law, § 325, subd. 2). Plaintiffs may not evade the effect of our previous decision and the ¡statutory provision by the simple expediency of labeling what is essentially a rent action, as one for use ¡and occupancy (see Charles A. Luisi, Inc. v. Richard Lbr. Co., 80 N. Y. S. 2d 536).
G-roat, P. J., and Cone, J., concur; Rinaldi, J., taking no part.